Per Curiam.
This appeal by the plaintiff controverts an alimony award and a property settlement in a divorce judgment granted June 6, 1966. Plaintiff claims the lower court erred by granting alimony in gross and in the property distribution between the discordant parties. A review of the trial judge’s opinion and the record reveals an admirable exercise of judicial discretion in an attempt to equitably divide the property and support burdens, considering relative earning capacities and needs subsequent to the divorce, despite the parties’ churlish behavior. We cannot say that we would have reached a different conclusion had we occupied the position and vantage point of the trial judge, *247nor that the record discloses a manifest abuse of discretion. Billingsley v. Billingsley (1946), 315 Mich 417.
Tbe lower court’s decision is affirmed. Costs to appellee.
McG-begob, P. J., and Quinn and Letts, JJ., concurred.